Citation Nr: 1526638	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-31 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel







INTRODUCTION

The appellant served in the Air National Guard from March 1952 to June 1962 with both verified and unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).  The Board notes that the appellant is not currently a "Veteran" for VA compensation purposes.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The appellant filed a notice of disagreement in March 2014 and was provided with a statement of the case in July 2014.  The appellant perfected his appeal with an August 2014 VA Form 9.  

The appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the appellant's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in the appellant's favor, the appellant's bilateral hearing loss is causally related to his history of Air National Guard noise exposure.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101 (21), (24), 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.303, 3.307, 3.309, 3.385 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In light of the Board's favorable decision to grant the appellant's claim of entitlement to service connection for bilateral hearing loss, no discussion of the VA's duty to notify and assist is necessary.  

Analysis

The appellant contends that his current bilateral hearing loss is due to noise exposure while serving as a vehicle operator, on the flight line, and as a bus driver in the Iowa Air National Guard.  See March 2013 statement.  The appellant also reported that during his college years, teaching in both junior high and senior high schools, and while attending weekly, weekend, and summer camps, he began to notice some hearing loss.  See August 2014 VA Form 9.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).

Active military, naval, or air service includes any period of ACDUTRA (active duty for training) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA (inactive duty for training) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a), (d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Turning to the evidence of record, the June 2013 VA examination shows that the appellant has a current diagnosis of a bilateral hearing loss disability for VA purposes.  The appellant's Maryland CNC Word List speech recognition scores were 76 percent in the right ear and 84 percent in the left ear.  The appellant's pure tone thresholds, in decibels, were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
30
40
65
65
95
LEFT
25
40
70
70
100

Second, the appellant's NGB Form 22 shows that his military occupational specialty was vehicle operator.  Additionally, the appellant has reported working on the flight line, in the "motor pool" where vehicles were worked on, and driving buses.  As such, the Board finds that the appellant's report of noise exposure is consistent with the place, type, and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Therefore, the claim turns on whether the appellant's current bilateral hearing loss disability is related to noise exposure during his service in the Air National Guard.  

The only service treatment records associated with the appellant's claims file includes the second page of a March 1960 reenlistment report of medical examination that shows a 15/15 voice whisper test.  The other document is the first page of a March 1960 reenlistment report of medical history in which the appellant denied ear, nose, and throat trouble and running ears.  

The June 2013 VA examiner, an audiologist, explained that the appellant's hearing loss is consistent with a history of noise exposure.  The examiner thus concluded that it is at least was likely as not that the appellant's hearing loss is a result of noise exposure during his active duty military service.  

In a May 2014 private opinion, Dr. McCarville noted that the appellant was a long-term patient of his.  The physician noted that the appellant had hearing loss, which he tried to manage conservatively over time, but was unsuccessful, and now needed amplification.  The physician noted that the appellant's only exposure to environmental issues which would predicate this was nine years back early in his work career.  The examiner noted that the appellant worked for the Air National Guard on the refueling line and was around jets at that time.  The physician noted that they wore no protective gear.  The physician noted that after that time and since that time the appellant reported progressive hearing loss.  The physician noted that now audiogram results show extreme high-tone loss greater than 1500, which is consistent with loud noise exposure.  The physician further noted that in review of the appellant's work history, he has had no other major exposures, incidents, or events in his work career that would predicate him to this peculiar type of classic loss.  The physician concluded that in his best medical opinion, the appellant's nine years of working in the Air National Guard certainly contribute significantly to his high-tone loss. 

In a June 2014 private opinion Dr. Simmons, an audiologist, stated that he had seen the appellant in the past for audiometric evaluations and for the fitting for a hearing instrument for trial amplification.  The physician noted that previous hearing tests have shown a bilateral hearing loss that is mild in the lowest frequencies and that gradually slopes to a profound loss in the, highest frequencies.  The physician noted that the appellant reported that he was exposed to loud sounds while working on the flight line during his time in the Air National Guard.  The examiner noted that the appellant did not wear hearing protection during that time so it was certainly possible some portion of the appellant's hearing loss could be noise induced.  

Based on the above, the Board finds that the evidence is at least relative equipoise as to whether the Veteran's current bilateral hearing loss is related to the noise exposure, or injury suffered, during his service in the Air National Guard.  As all the elements necessary to substantiate the claim have been met, service connection for bilateral hearing loss is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is granted.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


